32Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Preliminary Claim Amendment dated 07/20/2020
2.	Claims 1-27 were cancelled.
	New claims 28 (see paragraphs [0037] and [00103]), 29 (paragraphs [0026], [0037] and [0088]), 30 (see paragraphs [00101]-[00103]), 31 (see paragraphs [0038] and [0076]), 32 (see paragraphs [0039] and [0076]), 33 (see paragraph [0040]), 34 (see paragraph [0041]), 35 (see paragraph [0042]), 36 (see paragraph [0043]), 37 (see paragraph [0043]), 38 (see paragraph [0043]), 39 (see paragraph [0044]), 40 (see paragraphs [0045] and [0076]), 41 (see paragraphs [0046] and [0076]), 42 (see paragraph [0047]), 43 (see paragraph [0048]), 44 (see paragraph [0049]), 45 (see paragraph [0049]), 46 (see paragraph [0050]), 47 (see paragraph [0050]), 48 (see paragraph [0051]), 49 (see paragraph [00102]), 50 (see paragraphs [0052] and [0076]), 51 (see paragraphs [0053] and [0076]), 52 (see paragraph [0054]), 53 (see paragraph [0055]), 54 (see paragraph [0056]), 55 (see paragraph [0057]), 56 (see paragraph [0057]) and 57 (see paragraph [0057]) were also added, which are supported by the specification as originally filed. 
	Thus, no new matter is present at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 28-30, 36-39, 45-49, and 55-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13, 16, and 22 of U.S. Patent No. 10,215,176 (hereinafter referred to as “the patent”) in view of Walker (US 4,605,6941). 
	The patent, like the claims of the present application, are directed to a stator for use in a positive displacement motor, the stator comprising a stator tube having interior helical pathways therein, the helical pathways extending in a longitudinal direction along the stator tube, wherein the stator tube includes a rubber compound including fiber reinforcement (Compare claims 28, 39, and 48 of the present application with claims 1 and 13 of the patent).  The patent, like the claims of the present application also recite that the fiber reinforcement includes fibrillated fibers and chopped fibers, wherein the fibrillated fibers and chopped fibers are in a ratio of between about 50:1 to about 3:1 of fibrillated fibers to chopped fibers (Compare claims 36-38, 45-47, and 55-57 of the present application with claims 12, 16, and 22 of the patent). 
	However, the claims of the patent do not specifically mention the addition of a tri-functional fatty acid ester including trimellitates and tris (2-Ethylhexyl) Trimellitate (TOTM) based plasticizer in the rubber compound as required by claims 28-29, 39 and 48 of the present application.  The claims of the patent also do not specify the particular amount of the plasticizer (i.e., 1-25 phr) as recited in claims 30 and 49 of the present application. 
	Nevertheless, Walker discloses the addition of trimellitate ester, e.g., tris(2-ethylhexyl)trimellitate, based plasticizing composition (corresponding to the presently claimed plasticizer) and may be used in amount of, for example, 25 phr, for the purposes of providing desired plasticizing properties, including plasticizing efficiency (Col. 1, line 55-Col. 2, line 50, Col. 3, lines 45-67 and Col. 5, lines 25-50). 

4.	Claims 28-29 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of co-pending U.S. Application No. 16/775,376 (hereinafter referred to as “US Appl. ‘376”; corresponding to US PG PUB 2020/0238580) in view of Akbari et al. (US 2011/0116960). 
The claims of US Appl. ‘376, like the claims of the present application, recite that a stator for use in a positive displacement motor or a progressing cavity pump.  The claims of the US Appl. ‘376 also recite that the stator comprises an elastomer mix including rubber and a fiber reinforcement, corresponding to the presently claimed rubber compound including fiber reinforcement (see, for example, claim 1 of US Appl. ‘376).  The claims of the patent further recite that the elastomer mix further comprises trimellitate plasticizer (see, for example, claim 5 of US Appl. ‘376), corresponding to the tri-functional fatty acid ester plasticizer recited in present claims 28-29 and 39).  
However, the claims of US Appl. ‘376 do not specifically mention that its stator includes a stator tube having interior helical pathways where the helical pathways extend in a longitudinal direction along the stator tube as required by the claims of the present application.  
Nevertheless, Akbari et al., like the claims of US Appl. ‘376, disclose the use of stator for positive displacement motor (Paragraph [0035] of Akbari et al.).  Akbari et al. also disclose that the stator includes a stator tube having interior helical pathways where the helical pathways 
This is a provisional nonstatutory double patenting rejection.
5.	It is further noted that upon search, related US Patent 11,015,603 and co-pending US Application no. 17/318,785 (corresponding to US PG PUB 2021/0262468) were uncovered.  However, the claims of the related patent and application do not recite or would have suggested the presently claimed specific stator for use in a positive displacement motor or a progressing cavity pump.  Thus, no rejections based on these patent and application were made in this present action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 28-32, 34, 36-41, 43, 45-51, 53, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Cariveau et al. (US 2017/01019902) in view of Walker (US 4,605,6943).
	As to Claims 28-30, 34, 36-39, 43, 45-49, 53, and 55-57: Cariveau et al. disclose a stator for use in positive displacement motors, the stator comprising a stator tube having interior helical pathways therein, the helical pathways extending in a longitudinal direction along the stator tube, wherein the stator tube includes a rubber compound including fiber reinforcement (Paragraph [0002] and see also claim 1 of Cariveau et al.).  Cariveau et al. also disclose that the fiber reinforcement includes fibrillated fibers and chopped fibers, wherein the fibrillated fibers and chopped fibers are in a ratio of between about 50:1 to about 3:1 of fibrillated fibers to chopped fibers (see, for example, claim 6 of Cariveau et al.).  Cariveau et al. further disclose that the rubber compound includes at least one rubber, e.g., NBR (Paragraph [0085]). 
	While Cariveau et al. disclose the addition of plasticizer in an amount up to about 20 phr in the rubber compound (Paragraph [0033]), they do not specify the plasticizer as including tri-functional fatty acid ester, i.e., trimellitates and tris (2-Ethylhexyl) Trimellitate (TOTM), based plasticizer in the rubber compound as required by claims 28-29, 39 and 48 of the present application.  
	Nevertheless, Walker discloses the addition of trimellitate ester, e.g., tris(2-ethylhexyl)trimellitate, based plasticizing composition (corresponding to the presently claimed 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the trimellitate and tri(2-ethylehexyl)trimellitate based plasticizing composition (plasticizer) taught by Walker as the plasticizer in the optimum or workable amount to the rubber compound of the stator discussed in Cariveau et al., with a reasonable expectation of successfully providing desired plasticizing properties.
	As to Claims 31-32, 40-41, and 50-51: Since Cariveau et al. and Walker would have suggested the same rubber compound, i.e., NBR and trimellitate based plasticizer, as those presently claimed for the same purposes of forming a stator suitable for positive displacement drilling motors, the claimed particular properties would have naturally followed from the suggestion of Meng et al. and Walker. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

7.	Claims 28-32, 34, 39-41, 43, 48-51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (WO 2013/126546; utilizing US 2015/0022051 as its Equivalent) in view of Walker (US 4,605,6944).
It is noted that Meng et al. (WO 2013/126546) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2015/0022051. 
	As to Claims 28-30, 34, 39, 43, 48-49, and 53: Meng et al. disclose a stator used for positive displacement drilling motors (Paragraph [0001]), the stator comprising a stator tube having interior helical pathways therein, the helical pathways extending in a longitudinal direction along the stator tube, wherein the stator tube includes an elastomer composition (corresponding to the claimed rubber compound) including, among other things, fiber or fibrous material (corresponding to the claimed fiber reinforcement) and various elastomers such as NBR, HNBR, and PVC (Paragraphs [0012] and [0023]-[0033]).  
	While Cariveau et al. disclose the addition of plasticizer in an amount of, for example, 20 phr, in the elastomer composition (Paragraphs [0032] and [0061]), they do not specify the plasticizer as including tri-functional fatty acid ester, i.e., trimellitates and tris (2-Ethylhexyl) Trimellitate (TOTM), based plasticizer in the rubber compound as required by claims 28-29, 39 and 48 of the present application.  
	Nevertheless, Walker discloses the addition of trimellitate ester, e.g., tris(2-ethylhexyl)trimellitate, based plasticizing composition (corresponding to the presently claimed plasticizer) for the purposes of providing desired plasticizing properties, including plasticizing efficiency (Col. 1, line 55-Col. 2, line 50, Col. 3, lines 45-67 and Col. 5, lines 25-50). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the trimellitate and tri(2-ethylehexyl)trimellitate based plasticizing composition (plasticizer) taught by Walker as the plasticizer in the optimum or workable amount to the rubber compound of the stator discussed in Meng et al., with a reasonable expectation of successfully providing desired plasticizing properties.


8.	Claims 35, 44, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (WO 2013/126546; utilizing US 2015/0022051 as its Equivalent) in view of Walker (US 4,605,694) as applied to claims 28-32, 34, 39-41, 43, 48-51, and 53 above, and further in view of Butuc et al. (US 8,944,789).
	The disclosures with respect to Meng et al. and Walker in paragraph 7 are incorporated here by reference.  They do not specifically mention the addition of carbon nanostructure, much less a particular amount of the carbon nanostructure as required by the claims 35, 44, and 54.
	However, Butuc et al. disclose that the inclusion of carbon nanotubes (corresponding to the claimed carbon nanostructure) in an elastomer composition of a stator improves the particle reinforced polymer matrix by reducing processing viscosity, improving impact strength, improving stress relaxation resistance, improving compression set properties, increasing tear 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to an optimum or workable amount of the carbon nanotubes taught by Butuc et al. in the elastomer composition of the stator suggested by Meng et al. and Walker, with a reasonable expectation of successfully obtaining desired properties. 

9.	Claims 36-37, 45-46, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (WO 2013/126546; utilizing US 2015/0022051 as its Equivalent) in view of Walker (US 4,605,694) as applied to claims 28-32, 34, 39-41, 43, 48-51, and 53 above, and further in view of La Forest et al. (US 2013/0071628). 
	The disclosures with respect to Meng et al. and Walker in paragraph 7 are incorporated here by reference.  While Meng et al. disclose the use of fiber reinforcement as mentioned above, they do not specify the fiber reinforcement as including fibrillated and chopped fibers as required by claims 36-37, 45-46, and 55-56. 

	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the fibrillated and chopped fibers taught by La Forest et al. as the fiber reinforcement in the stator suggested by Meng et al. and Walker, with a reasonable expectation of successfully providing the same with advantageous reinforcement properties. 

10.	Claims 33, 42, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (WO 2013/126546; utilizing US 2015/0022051 as its Equivalent) in view of Walker (US 4,605,694) as applied to claims 28-32, 34, 39-41, 43, 48-51, and 53 above, and further in view of Oshima et al. (US 5,554,683).
	The disclosures with respect to Meng et al. and Walker in paragraph 7 are incorporated here by reference.  They do not specify the molecular weight of the plasticizer as required by claims 33, 42, and 52.
	However, Oshima et al. disclose employing plasticizers having a molecular weight of at least 430 g/mol (overlaps with the claimed molecular weight of at least 500 g/mol) and those include tris-(2-ethylhexyl) trimellitate to obtain desired properties including thermal aging resistant properties (Col. 3, lines 9-40). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the tris(2-ethylhexyl) trimellitate based plasticizers having the claimed molecular weight taught by Oshima et al. as the plasticizers in the rubber compound of the stator suggested 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/15/2020.
        2 Also published as “US Patent 10,215,176.” 
        3 Cited in the IDS submitted by applicants on 01/15/2020.
        4 Cited in the IDS submitted by applicants on 01/15/2020.